DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/26/2020 and 02/11/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. 
In particular, the Examiner recommends amending the abstract to comply with the above-recited word length requirement.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claims 5-6 and 15-16 are objected to because of the following informalities:
In claim 5, “and the subject vehicle is presently travel” should be “and the subject vehicle is presently traveling”
In claim 6, “and the subject vehicle is presently travel” should be “and the subject vehicle is presently traveling”
In claim 15, “a detection of specific target object” should be “a detection of the specific target object”
In claim 16, “a detection of specific target object” should be “a detection of the specific target object”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In claims 1 and 19, “a recognition unit configured to recognize”
Corresponding structure is found in the specification in at least paragraphs [0024]-[0025], which state: “Referring back to FIG. 2, the vehicle controller 100 is realized by, for example, one or more processors or hardware having a function equivalent thereto… The vehicle controller 100 includes… a recognition unit 140…”
In claims 1 and 19, “a detection unit configured to detect”
Corresponding structure is found in the specification in at least paragraphs [0024]-[0025], which state: “Referring back to FIG. 2, the vehicle controller 100 is realized by, for example, one or more processors or hardware having a function equivalent thereto… The vehicle controller 100 includes… a recognition 
In claims 1 and 19, “a driving control part configured to provide control”
Corresponding structure is found in the specification in at least paragraphs [0024]-[0025], which state: “Referring back to FIG. 2, the vehicle controller 100 is realized by, for example, one or more processors or hardware having a function equivalent thereto… The vehicle controller 100 includes… an automated driving control part 120 (which may also be referred to as an driving control unit)…”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 6, 8, 10, 12-16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation “on a shoulder having a travelling direction same as that of the lane in which the subject vehicle travels, other than the adjacent shoulder” renders the claim indefinite. While such an implementation may function normally on a standard two-lane road, the limitation becomes unclear if the vehicle is made to travel, for instance, on a single-lane road in which both shoulders are adjacent to the lane in which the subject vehicle travels. In such a scenario, there does not appear to be a way to specify which shoulder in which the detection unit is made to detect the specific target object; since both shoulders on a single-lane road are adjacent, it would be impossible to detect a specific target object on a non-adjacent shoulder.
Claims 4, 6, 8, 10, 12, 14, 18, and 18 depend from claim 2 and therefore inherit the above-described deficiencies. As such, claims 4, 6, 8, 10, 12, 14, 18, and 18 are rejected under similar reasoning as claim 2.
Claim 13 recites the limitations "the control state change unit" and “the subject vehicle M”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 1 recites the limitations "the control state change unit" and “the subject vehicle M”.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 15, the limitation “the driving control part makes the subject vehicle provided with less support contents” renders the claim indefinite. In particular, the language appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors. For the purposes of this examination, the limitation will be interpreted as “the driving control part provides the subject vehicle with less support contents”.
Regarding claim 16, the limitation “the driving control part makes the subject vehicle provided with less support contents” renders the claim indefinite. In particular, the language appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors. For the purposes of this examination, the limitation will be interpreted as “the driving control part provides the subject vehicle with less support contents”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asakura et al. (US 2017/0334451 A1), hereinafter Asakura.

Regarding claim 1, Asakura teaches a vehicle controller of a subject vehicle, comprising:
a recognition unit configured to recognize a surrounding state of the subject vehicle which travels in a lane on a road;
Asakura teaches ([0115]): "The environment recognition section 142 recognizes the position, speed, and acceleration states of nearby vehicles based on the information input from the finders 20, the radars 30, the camera 40, and the like. Nearby vehicles are, for example, vehicles that are traveling in the surrounding of the vehicle M and that are traveling in the same direction as the vehicle M... The "state" of a nearby vehicle may include whether or not the nearby vehicle is accelerating or changing lanes (or whether or not the nearby vehicle is attempting to change lanes)... In addition to the nearby vehicles the environment recognition section 142 may also recognize the position of a guard rail, a utility pole, a parked vehicle, a pedestrian, a dropped object, a railway crossing, traffic signals..." FIG. 9, included below, demonstrates that the host vehicle is capable of recognizing other vehicles while traveling in a lane on a road, in this case for the purpose of a lane change operation.

    PNG
    media_image1.png
    706
    375
    media_image1.png
    Greyscale


a detection unit configured to detect a specific target object in a specific area into which entry of the specific target object is restricted;
Asakura teaches ([0115]): "The environment recognition section 142 recognizes the position, speed, and acceleration states of nearby vehicles based on the information input from the finders 20, the radars 30, the camera 40, and the like. Nearby vehicles are, for example, vehicles that are traveling in the surrounding of the vehicle M and that are traveling in the same direction as the vehicle M... ... In addition to the nearby vehicles the environment recognition section 142 may also recognize the position of a guard rail, a utility pole, a parked vehicle, a pedestrian, a dropped object, a railway crossing, traffic signals... " Asakura further teaches ([0121]): "When implementing a lane-keep event, the travel mode determination section 146A, for example, determines a travel mode from out of constant speed travel, following-travel, low speed following-travel, decelerating travel, obstacle avoidance travel, or the like. For example, the travel mode determination section 146A determines that the travel mode is constant speed travel when no other vehicles are present ahead of the vehicle... The travel mode determination section 146A determines that the travel mode is obstacle avoidance travel in cases where the environment recognition section 142 has recognized an obstacle in front of the vehicle M." Thus, entry into an area in front of the vehicle M is shown to be restricted to entry by the specific target object, as such an occurrence would result in obstacle avoidance practices.
and a driving control part configured to provide control such that the subject vehicle follows a vehicle traveling ahead thereof, based on a result detected by the detection unit,
Asakura teaches ([0105]): "The automated driving mode controller 130 determines the mode of automated driving to be implemented by the automated driving controller 120." Asakura further teaches ([0106]): "Mode A is the mode in which the level of automated driving is highest. In cases where congestion following mode (low speed following mode) that follows the vehicle in front during congestion serves as an example of Mode A."
wherein the driving control part is configured to: make the subject vehicle operate at at least one of a first support status (“Mode B”, “Mode C”, or “manual driving mode” [0108]-[0110]), and a second support status (“Mode A”, [0106]) which has an automated degree higher than that of the first support status or has a task required to be done by a vehicle occupant of the subject vehicle less than that of the first support status,
Asakura teaches ([0105]): "The automated driving mode controller 130 determines the mode of automated driving to be implemented by the automated driving controller 120." Asakura further teaches ([0106]): "Mode A is the mode in which the level of automated driving is highest. In cases where Mode A is being implemented, all vehicle controls, such as complex merging control, are performed automatically, such that the vehicle occupant does not need to monitor the surroundings or state of the vehicle M." Asakura even further teaches ([0108]): "Mode B is the mode having the next highest level of automated driving after Mode A. Although in principle all vehicle control is performed automatically in cases where Mode B is implemented, the driving operation of the vehicle M may be entrusted to the vehicle occupant depending on the situation. The vehicle occupant therefore needs to monitor the surroundings and state of the vehicle M." Asakura still further teaches ([0109]): "Mode C is the mode having the next highest level of automated driving after Mode B. In cases where Mode C is implemented, the vehicle occupant needs to perform confirmation operations on the HMI 70 depending on the situation." ([0110]): "Note that in the present embodiment, the mode having the lowest level of automated driving may be, for example, a manual driving mode where both speed control and steering control of the vehicle M are performed based on an operation by the vehicle occupant of the vehicle M without performing automated driving. In the case of the manual driving mode, the driver obviously needs to monitor the surroundings."
the second support status being realized only when the subject vehicle is traveling in the specific area;
Asakura teaches ([0106]): "Mode A is the mode in which the level of automated driving is highest. In cases where Mode A is being implemented, all vehicle controls, such as complex merging control, are performed automatically, such that the vehicle occupant does not need to monitor the surroundings or state of the vehicle M." Asakura further teaches ([0107]): "Here, a congestion following mode (low speed following mode) that follows the vehicle in front during congestion serves as an example of Mode A." The specific area of Asakura is the surrounding environment of the host vehicle; thus, the second support status of congestion following mode in Mode A can only be realized when the subject vehicle is traveling in the specific area.
when the subject vehicle is traveling in the specific area at the first support status and the detection unit has detected therein a specific target object, keep the support status of the subject vehicle unchanged at the first support status; 
Asakura teaches ([0109]): "Mode C is the mode having the next highest level of automated driving after Mode B. In cases where Mode C is implemented, the vehicle occupant needs to perform confirmation operations on the HMI 70 depending on the situation. In Mode C, for example, the vehicle occupant is lane change is made automatically in cases where the vehicle occupant has performed an operation on the HMI 70 instructing the lane change." Thus, a lane change event is capable of being performed while in Mode C (i.e., the first support status) with input from the vehicle occupant. Asakura further teaches ([0125]): “The course candidate generation section 146B first sets a lane change target area… The lane change target area is set as a position relative to nearby vehicles, and determines “between which nearby vehicles to change lanes.” The course candidate generation section observes three nearby vehicles as references for the lane change target area…” Thus, an autonomous lane change operation while in Mode C would still require driver input.
and when the subject vehicle is traveling in the specific area at the second support status and the detection unit has detected therein a specific target object, shift the support status of the subject vehicle from the second support status to the first support status.
Asakura teaches ([0134]): "In the example of FIG. 12, "normal mode (first mode) and "relax mode (second mode)" are included as driving modes. The normal mode includes the manual driving mode in which the vehicle occupant performs driving operations on the vehicle and the automated driving modes in which the vehicle occupant needs to monitor the surroundings (for example, Mode B and Mode C). The relax mode includes automated driving modes in which the need for the vehicle occupant to monitor the surroundings is low (Mode A) compared to the automated driving modes in the normal modes."  FIG. 23, included below, depicts a scenario in which the host vehicle begins in a state of higher automation (i.e., 'YES' at S400) and the surroundings are determined to be one of congestions (i.e., other vehicles are present in the surrounding environment). At S414, it can be determined that a transition to a driving mode in which monitoring surroundings is necessary was performed (i.e., 'YES' at S414).

    PNG
    media_image2.png
    747
    508
    media_image2.png
    Greyscale


Regarding claim 3, Asakura teaches the aforementioned limitations of claim 1. Asakura further teaches:
when the subject vehicle is traveling at the second support status, the driving control part is configured to change a timing of a shift to the first support status or a remaining time 
Asakura teaches ([0107]): "In Mode A, for example, safe automated driving can be implemented by following the vehicle in front on a crowded expressway, like in Traffic Jam Pilot (TJP), and TJP mode can be ended at a position where the congestion is predicted to clear." Thus, Mode A can be ended at a relative distance between the detected specific target object and the subject vehicle.

Regarding claim 17, Asakura teaches a vehicle, including:
the vehicle controller according to claim 1.
Refer to the rejection of claim 1 under Asakura above

Regarding claim 19, Asakura teaches a vehicle control method performed by a vehicle controller of a subject vehicle, the vehicle controller including:
a recognition unit configured to recognize a surrounding state of the subject vehicle which travels in a lane on a road,
Asakura teaches ([0115]): "The environment recognition section 142 recognizes the position, speed, and acceleration states of nearby vehicles based on the information input from the finders 20, the radars 30, the camera 40, and the like. Nearby vehicles are, for example, vehicles that are traveling in the surrounding of the vehicle M and that are traveling in the same direction as the vehicle M... The "state" of a nearby vehicle may include whether or not the nearby vehicle is accelerating or changing lanes (or whether or not the nearby vehicle is attempting to change lanes)... In addition to the nearby vehicles the environment recognition section 142 may also recognize the position of a guard 
a detection unit configured to detect a specific target object in a specific area into which entry of the specific target object is restricted,
Asakura teaches ([0115]): "The environment recognition section 142 recognizes the position, speed, and acceleration states of nearby vehicles based on the information input from the finders 20, the radars 30, the camera 40, and the like. Nearby vehicles are, for example, vehicles that are traveling in the surrounding of the vehicle M and that are traveling in the same direction as the vehicle M... ... In addition to the nearby vehicles the environment recognition section 142 may also recognize the position of a guard rail, a utility pole, a parked vehicle, a pedestrian, a dropped object, a railway crossing, traffic signals... " Asakura further teaches ([0121]): "When implementing a lane-keep event, the travel mode determination section 146A, for example, determines a travel mode from out of constant speed travel, following-travel, low speed following-travel, decelerating travel, obstacle avoidance travel, or the like. For example, the travel mode determination section 146A determines that the travel mode is constant speed travel when no other vehicles are present ahead of the vehicle... The travel mode determination section 146A determines that the travel mode is obstacle avoidance travel in cases where the environment recognition section 142 has recognized an obstacle in front of the vehicle M
and a driving control part configured to provide control such that the subject vehicle follows a vehicle traveling ahead thereof, based on a result detected by the detection unit,
Asakura teaches ([0105]): "The automated driving mode controller 130 determines the mode of automated driving to be implemented by the automated driving controller 120." Asakura further teaches ([0106]): "Mode A is the mode in which the level of automated driving is highest. In cases where Mode A is being implemented, all vehicle controls, such as complex merging control, are performed automatically, such that the vehicle occupant does not need to monitor the surroundings or state of the vehicle M." Asakura even further teaches ([0107]): "Here, a congestion following mode (low speed following mode) that follows the vehicle in front during congestion serves as an example of Mode A."
the vehicle control method comprising the steps, performed by the driving control part, of: making the subject vehicle operate at at least one of a first support status (“Mode B”, “Mode C”, or “manual driving mode” [0108]-[0110]), and a second support status (“Mode A”, [0106]) which has an automated degree higher than that of the first support status or has a task required to be done by a vehicle occupant of the subject vehicle less than that of the first support status,
Asakura teaches ([0105]): "The automated driving mode controller 130 determines the mode of automated driving to be implemented by the automated driving controller 120." Asakura further teaches ([0106]): "Mode A is the mode in which the level of automated driving is highest. In cases where Mode A is being implemented, all vehicle controls, such as complex merging control, are performed automatically, such that the vehicle occupant does not need to monitor the surroundings or state of the vehicle M." Asakura even further teaches ([0108]): "Mode B is the mode having the next highest level of automated driving after Mode A. Although in principle all vehicle control is performed automatically in cases where Mode B is implemented, the driving operation of the vehicle M may be entrusted to the vehicle occupant depending on the situation. The vehicle occupant therefore needs to monitor the surroundings and state of the vehicle M." Asakura still further teaches ([0109]): "Mode C is the mode having the next highest level of automated driving after Mode B. In cases where Mode C is implemented, the vehicle occupant needs to perform confirmation operations on the HMI 70 depending on the situation." Asakura yet further teaches ([0110]): "Note that in the present embodiment, the mode having the lowest level of automated driving may be, for example, a manual driving mode where both speed control and steering control of the vehicle M are performed based on an operation by the vehicle occupant of the vehicle M without performing automated driving. In the case of the manual driving mode, the driver obviously needs to monitor the surroundings."
the second support status being performed only when the subject vehicle is traveling in the specific area;
Asakura teaches ([0106]): "Mode A is the mode in which the level of automated driving is highest. In cases where Mode A is being implemented, all vehicle controls, such as complex merging control, are performed automatically, such that the vehicle occupant does not need to monitor the surroundings or state of the vehicle M." Asakura further teaches ([0107]): "Here, a congestion following mode (low speed following mode) that follows the vehicle in front during congestion serves as an example of Mode A." The specific area of Asakura is the surrounding environment of the host vehicle; thus, the second support status of 
when the subject vehicle is traveling in the specific area at the first support status and the detection unit has detected therein a specific target object, keeping the support status of the subject vehicle unchanged at the first support status;
Asakura teaches ([0109]): "Mode C is the mode having the next highest level of automated driving after Mode B. In cases where Mode C is implemented, the vehicle occupant needs to perform confirmation operations on the HMI 70 depending on the situation. In Mode C, for example, the vehicle occupant is notified of the timing for a lane change, and the lane change is made automatically in cases where the vehicle occupant has performed an operation on the HMI 70 instructing the lane change." Thus, a lane change event is capable of being performed while in Mode C (i.e., the first support status) with input from the vehicle occupant. Asakura further teaches ([0125]): “The course candidate generation section 146B first sets a lane change target area… The lane change target area is set as a position relative to nearby vehicles, and determines “between which nearby vehicles to change lanes.” The course candidate generation section observes three nearby vehicles as references for the lane change target area…” Thus, an autonomous lane change operation while in Mode C would still require driver input.
and when the subject vehicle is traveling in the specific area at the second support status and the detection unit has detected therein a specific target object, shifting the support status of the subject vehicle from the second support status to the first support status.
Asakura teaches ([0134]): "In the example of FIG. 12, "normal mode (first mode) and "relax mode (second mode)" are included as driving modes. The normal mode includes the manual driving mode in which the vehicle occupant and the automated driving modes in which the vehicle occupant needs to monitor the surroundings (for example, Mode B and Mode C). The relax mode includes automated driving modes in which the need for the vehicle occupant to monitor the surroundings is low (Mode A) compared to the automated driving modes in the normal modes."  FIG. 23, included above, depicts a scenario in which the host vehicle begins in a state of higher automation (i.e., 'YES' at S400) and the surroundings are determined to be one of congestions (i.e., other vehicles are present in the surrounding environment). At S414, it can be determined that a transition to a driving mode in which monitoring surroundings is necessary was performed (i.e., 'YES' at S414).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asakura in view of Miura et al. (US 2019/0135281 A1), hereinafter Miura.

Regarding claim 2, Asakura teaches the aforementioned limitations of claim 1. Asakura further teaches: 
the detection unit is configured to detect, in the specific area, a specific target object: in a lane in which the subject vehicle travels;
Asakura teaches ([0115]): "The environment recognition section 142 recognizes the position, speed, and acceleration states of nearby vehicles based on the information input from the finders 20, the radars 30, the camera 40, and the like. Nearby vehicles are, for example, vehicles that are traveling in the surrounding of the vehicle M and that are traveling in the same direction as the vehicle M... The "state" of a nearby vehicle may include whether or not the nearby vehicle is accelerating or changing lanes (or whether or not the nearby vehicle is attempting to change lanes)... In addition to the nearby vehicles the environment recognition section 142 may also recognize the position of a guard rail, a utility pole, a parked vehicle, a pedestrian, a dropped object, a railway crossing, traffic signals..." FIG. 9, included above, demonstrates the detection of vehicle mA traveling in lane L1 in which subject vehicle M travels.
in a lane or on a shoulder adjacent to the lane in which the subject vehicle travels;
Asakura teaches ([0115]): "The environment recognition section 142 recognizes the position, speed, and acceleration states of nearby vehicles based on the information input from the finders 20, the radars 30, the camera 40, and the like. Nearby vehicles are, for example, vehicles that are traveling in the surrounding of the vehicle M and that are traveling in the same direction as the vehicle M... The "state" of a nearby vehicle may include whether or not the 
However, Asakura does not outright teach detecting a specific target object on a shoulder having a traveling direction the same as that of the lane in which the subject vehicle travels, other than the adjacent shoulder. Miura teaches a vehicle control device and vehicle control method, comprising:
on a shoulder having a travelling direction same as that of the lane in which the subject vehicle travels, other than the adjacent shoulder;
Miura teaches ([0045]): "The recognizer 130 includes a road shoulder recognizer 131. The road shoulder recognizer recognizes a road shoulder of a road on which the subject vehicle M is present on the basis of an image captured by the camera 10 and outputs a result of the recognition to the branching controller 141. For example, the road shoulder recognizer may recognize one or both of an area outside (left) a road partition line positioned on the leftmost side and an area outside (right) a road partition line positioned on the rightmost side among road partition lines recognized by the recognizer 130 as road shoulders."
and in a combination thereof.
Miura teaches ([0042]): "The recognizer 130 recognizes states such as a position, a speed, an acceleration, and the like of each object present in the vicinity of the subject vehicle M on the basis of information input through the camera 10, the radar device 12, and the finder 14 through the object recognizing recognizer 130, for example, recognizes a lane (running lane) in which the subject vehicle M is running..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asakura to incorporate the teachings of Miura to provide detecting a specific target object on a shoulder having a traveling direction the same as that of the lane in which the subject vehicle travels, other than the adjacent shoulder. Asakura and Miura are each directed towards similar pursuits in the field of vehicle control. As such, one of ordinary skill in the art would find it beneficial to incorporate the teachings of Miura, as doing so advantageously serves to augment the decision-making abilities of the vehicle control system by allowing for the monitoring of other vehicles present on a road shoulder recognized by the road shoulder recognizer, as recognized by Miura ([0059]). Such an implementation would further serve to augment the vehicle following functions of the control system, as recognized by Miura ([0065]).

Regarding claim 4, Asakura and Miura teach the aforementioned limitations of claim 2. Asakura further teaches:
when the subject vehicle is traveling at the second support status, the driving control part is configured to change a timing of a shift to the first support status or a remaining time before the shift to the first support status, based on a relative distance between the detected specific target object and the subject vehicle itself.
Asakura teaches ([0107]): "In Mode A, for example, safe automated driving can be implemented by following the vehicle in front on a crowded expressway, like in Traffic Jam Pilot (TJP), and TJP mode can be ended at a position where the congestion is predicted to clear." Thus, Mode A can be ended at a relative distance between the detected specific target object and the subject vehicle.


the vehicle controller according to claim 2.
Refer to the rejections of Claim 1 under Asakura and Claim 2 under Asakura and Miura above

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asakura in view of Tan (US 2018/0244174 A1).

Regarding claim 5, Asakura teaches the aforementioned limitations of claim 1. Asakura further teaches:
in a case where: the detection unit has detected a specific target object while the subject vehicle is traveling at the second support status; the support status of the subject vehicle is thereby shifted to the first support status; and the subject vehicle is presently travel at the first support status,
Asakura teaches ([0134]): "In the example of FIG. 12, "normal mode (first mode) and "relax mode (second mode)" are included as driving modes. The normal mode includes the manual driving mode in which the vehicle occupant performs driving operations on the vehicle and the automated driving modes in which the vehicle occupant needs to monitor the surroundings (for example, Mode B and Mode C). The relax mode includes automated driving modes in which the need for the vehicle occupant to monitor the surroundings is low (Mode A) compared to the automated driving modes in the normal modes."  FIG. 23, included below, depicts a scenario in which the host vehicle begins in a state of higher automation (i.e., 'YES' at S400) and the surroundings are determined to be one of congestions (i.e., other vehicles are present in the surrounding environment). At S414, it can be determined that a transition to a driving mode in which monitoring surroundings is necessary was performed (i.e., 'YES' at S414).
However, while Asakura does teach a manual driving mode override ([0111]), Asakura does not outright teach configuring the driving control part to prevent the support status from shifting from the present first support status to the second support status. Tan teaches an autonomous vehicle seat positioning system based on vehicle driving mode, comprising:
then the driving control part is configured to prevent the support status from shifting from the present first support status to the second support status.
Tan teaches ([0056]): "The autonomous vehicle controller 12 is also configured to switch to the manual driving mode in response to detection of a road condition, a road hazard or an emergency situation that requires the vehicle operator H to resume manual operation of the vehicle 10. Similarly, if the autonomous vehicle controller 12 determines that there is even a possibility of a road condition, a road hazard or an emergency situation that might require the vehicle operator H to resume manual operation of the vehicle 10, the autonomous vehicle controller 12 can switch to the manual driving mode." Thus, when a road condition, hazard, or emergency situation (e.g., the congested traffic scenario of Asakura) is detected, manual operation can be forced (i.e., shifting from the present first support status to the second support status is prevented).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asakura to incorporate the teachings of Tan to provide configuring the driving control part to prevent the support status from shifting from the present first support status to the second support status. Asakura and Tan are each directed towards similar pursuits in the field of vehicle control and vehicle driving mode management. As such, one of ordinary skill in the art would find it beneficial to incorporate the teachings of Tan, as doing so advantageously .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asakura and Miura in view of Tan.

Regarding claim 6, Asakura and Miura teach the aforementioned limitations of claim 2. Asakura further teaches:
in a case where: the detection unit has detected a specific target object while the subject vehicle is traveling at the second support status; the support status of the subject vehicle is thereby shifted to the first support status; and the subject vehicle is presently travel at the first support status,
Asakura teaches ([0134]): "In the example of FIG. 12, "normal mode (first mode) and "relax mode (second mode)" are included as driving modes. The normal mode includes the manual driving mode in which the vehicle occupant performs driving operations on the vehicle and the automated driving modes in which the vehicle occupant needs to monitor the surroundings (for example, Mode B and Mode C). The relax mode includes automated driving modes in which the need for the vehicle occupant to monitor the surroundings is low (Mode A) compared to the automated driving modes in the normal modes."  FIG. 23, included below, depicts a scenario in which the host vehicle begins in a state of higher automation (i.e., 'YES' at S400) and the surroundings are determined to be one of congestions (i.e., other vehicles are present in the surrounding environment). At S414, it can be determined that a transition to a driving mode in which monitoring surroundings is necessary was performed (i.e., 'YES' at S414).
However, while Asakura does teach a manual driving mode override ([0111]), neither Asakura nor Miura outright teach configuring the driving control part to prevent the support status from shifting from the present first support status to the second support status. Tan teaches an autonomous vehicle seat positioning system based on vehicle driving mode, comprising:
then the driving control part is configured to prevent the support status from shifting from the present first support status to the second support status.
Tan teaches ([0056]): "The autonomous vehicle controller 12 is also configured to switch to the manual driving mode in response to detection of a road condition, a road hazard or an emergency situation that requires the vehicle operator H to resume manual operation of the vehicle 10. Similarly, if the autonomous vehicle controller 12 determines that there is even a possibility of a road condition, a road hazard or an emergency situation that might require the vehicle operator H to resume manual operation of the vehicle 10, the autonomous vehicle controller 12 can switch to the manual driving mode." Thus, when a road condition, hazard, or emergency situation (e.g., the congested traffic scenario of Asakura) is detected, manual operation can be forced (i.e., shifting from the present first support status to the second support status is prevented).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asakura and Miura to incorporate the teachings of Tan to provide configuring the driving control part to prevent the support status from shifting from the present first support status to the second support status. Asakura, Miura, and Tan are each directed towards similar pursuits in the field of vehicle control and vehicle driving mode management. As such, one of ordinary skill in the art would find it beneficial to incorporate the teachings of Tan, as doing so .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asakura in view of Kaiser et al. (US 2019/0108753 A1), hereinafter Kaiser.

Regarding claim 7, Asakura teaches the aforementioned limitations of claim 1. However, Asakura does not outright teach increasing a degree of recognizing a human as a specific target object when the subject vehicle is traveling at the second support status, compared to that when the subject vehicle is traveling at the first support status. Kaiser teaches a method, apparatus, and computer program product for pedestrian behavior profile generation, comprising:
the driving control part is configured to increase a degree of recognizing a human as a specific target object when the subject vehicle is traveling at the second support status, compared to that when the subject vehicle is traveling at the first support status.
Kaiser teaches ([0044]): "Drivers and autonomous vehicles may be alerted with regard to the pedestrian behavior profile of a roadway along which they are traveling or plan to travel to enable the vehicle or the driver to raise their level of awareness with respect to pedestrians potentially crossing the roadway. Vehicle systems may optionally be in a state of heightened awareness due to pedestrian behavior profiles, such as where autonomous braking is used, by adjusting the sensitivity of a pedestrian sensor, or pre-loading the brakes of a vehicle to decrease response time." Thus, where autonomous braking is used (i.e., while the subject vehicle is traveling at the second support status), the pedestrian sensor is at a state of heightened awareness compared to a scenario where the second support status is not used.
.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asakura and Miura in view of Kaiser.

Regarding claim 8, Asakura and Miura teach the aforementioned limitations of claim 2. However, neither Asakura nor Miura outright teach increasing a degree of recognizing a human as a specific target object when the subject vehicle is traveling at the second support status, compared to that when the subject vehicle is traveling at the first support status. Kaiser teaches a method, apparatus, and computer program product for pedestrian behavior profile generation, comprising:
the driving control part is configured to increase a degree of recognizing a human as a specific target object when the subject vehicle is traveling at the second support status, compared to that when the subject vehicle is traveling at the first support status.
Kaiser teaches ([0044]): "Drivers and autonomous vehicles may be alerted with regard to the pedestrian behavior profile of a roadway along which they are traveling or plan to travel to enable the vehicle or the driver to raise their level of awareness with respect to pedestrians potentially crossing the roadway. Vehicle systems may optionally be in a state of heightened awareness due to pedestrian behavior profiles, such as where autonomous braking is used, by adjusting the sensitivity of a pedestrian sensor, or pre-loading the brakes of a vehicle to decrease response time." Thus, where autonomous braking is used (i.e., while the subject vehicle is traveling at the second support status), the pedestrian sensor is at a state of heightened awareness compared to a scenario where the second support status is not used.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asakura and Miura to incorporate the teachings of Kaiser to provide increasing a degree of recognizing a human as a specific target object when the subject vehicle is traveling at the second support status, compared to that when the subject vehicle is traveling at the first support status. Asakura, Miura, and Kaiser are each directed towards similar pursuit in the field of vehicle control and vehicle driving mode management. As such, one of ordinary skill in the art would find it beneficial to incorporate the teachings of Kaiser, as doing so advantageously serves to account for potentially dangerous pedestrian activity (e.g., crossing roadways or walking along the roadways), as recognized by Kaiser ([0043]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asakura and Kaiser in view of Paris et al. (US 2018/0326982 A1), hereinafter Paris.

Regarding claim 9, Asakura and Kaiser teach the aforementioned limitations of claim 7. Asakura further teaches:
the subject vehicle includes a communication part configured to acquire information on traffic jam,
Asakura teaches ([0065]): "The communication device 55, for example, performs wireless communication using a cellular network, a WiFi network, BLUETOOTH (registered trademark), dedicated short range communication communication device 55 performs wireless communication with an information providing server of a system that monitors traffic conditions on roads... The traffic information includes information such as information regarding congestion ahead..."
However, neither Asakura nor Kaiser outright teach increasing a degree of recognizing a human as a specific target object, based on the information on traffic jam acquired by the communication part. Paris teaches a method for influencing entities at a roadway intersection applied to an autonomous vehicle, comprising:
and wherein the driving control part is configured to increase a degree of recognizing a human as a specific target object, based on the information on traffic jam acquired by the communication part.
Paris teaches ([0038]): "Similarly, the autonomous vehicle can set a threshold distance between the pedestrian and the planned route at which the autonomous vehicle will flag the pedestrian and delay resumption of the planned route. For example, the autonomous vehicle can set the threshold distance for a particular pedestrian inversely proportional to the confidence score for the path of this pedestrian, proportional to a speed of the autonomous vehicle, and/or proportional to a density of vehicle traffic nearby."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asakura and Kaiser to incorporate the teachings of Paris to provide increasing a degree of recognizing a human as a specific target object, based on the information on traffic jam acquired by the communication part. Asakura, Kaiser, and Paris are each directed towards similar pursuits in the field of vehicle control. As such, one of ordinary skill in the art would find it beneficial to incorporate the teachings of Paris as doing so advantageously serves to reduce the threshold distance for recognizing a human as a specific target object in a potentially dangerous scenario (e.g., as vehicle traffic density increases).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asakura, Miura, and Kaiser in view of Paris.

Regarding claim 10, Asakura, Miura, and Paris teach the aforementioned limitations of claim 8. Asakura further teaches:
the subject vehicle includes a communication part configured to acquire information on traffic jam,
Asakura teaches ([0065]): "The communication device 55, for example, performs wireless communication using a cellular network, a WiFi network, BLUETOOTH (registered trademark), dedicated short range communication (DSRC), or the like. For example, the communication device 55 performs wireless communication with an information providing server of a system that monitors traffic conditions on roads... The traffic information includes information such as information regarding congestion ahead..."
However, neither Asakura, Miura, nor Kaiser outright teach increasing a degree of recognizing a human as a specific target object, based on the information on traffic jam acquired by the communication part. Paris teaches a method for influencing entities at a roadway intersection applied to an autonomous vehicle, comprising:
and wherein the driving control part is configured to increase a degree of recognizing a human as a specific target object, based on the information on traffic jam acquired by the communication part.
Paris teaches ([0038]): "Similarly, the autonomous vehicle can set a threshold distance between the pedestrian and the planned route at which the autonomous vehicle will flag the pedestrian and delay resumption of the planned route. For example, the autonomous vehicle can set the threshold distance for a particular pedestrian inversely proportional to the confidence score for the path of this pedestrian, proportional to a speed of the autonomous vehicle, and/or proportional to a density of vehicle traffic nearby."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asakura, Miura, and Kaiser to incorporate the teachings of Paris to provide increasing a degree of recognizing a human as a specific target object, based on the information on traffic jam acquired by the communication part. Asakura, Miura, Kaiser, and Paris are each directed towards similar pursuits in the field of vehicle control. As such, one of ordinary skill in the art would find it beneficial to incorporate the teachings of Paris as doing so advantageously serves to reduce the threshold distance for recognizing a human as a specific target object in a potentially dangerous scenario (e.g., as vehicle traffic density increases).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asakura in view of Rowell (US 2020/0189572 A1).

Regarding claim 11, Asakura teaches the aforementioned limitations of claim 1. Asakura further teaches:
the detection unit detects: a human or an article representing a human as a specific target object;
Asakura teaches ([0115]): "In addition to the nearby vehicles the environment recognition section 142 may also recognize the position of a guard rail, a utility pole, a parked vehicle, a pedestrian, a dropped object, a railway crossing, traffic signals..."
However, Asakura does not outright teach detecting a feature target object attached to a human or an article representing a human. Rowell teaches vehicles and methods for determining objects of driver focus, comprising:
and a feature target object attached to the human or the article representing the human.  
Rowell teaches ([0038]): "Words spoken by the driver that match attributes of the detected objects are used to determine one or more objects of focus (block 210). Attributes of objects are not limited by this disclosure. Attributes may include, but are not limited to, object classification (e.g., vehicle, person, sign, building, bicycle, motorcycle, etc.) and other descriptors of objects (e.g., color, size, shape, sex, clothing, and the like). Thus, when a driver says, “Look at that guy in the red suit!”, the electronic control unit 102 may compare the words “guy” and “red” against the detected objects, and select the person wearing red as the object of focus."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asakura to incorporate the teachings of Rowell to provide detecting a feature target object attached to a human or an article representing a human. Asakura and Rowell are each directed towards similar pursuits in the field of vehicle control. As such, one of ordinary skill in the art would find it beneficial to incorporate the teachings of Paris as doing so advantageously serves to more accurately select a human as a target object based on objects held by the human. Rowell acknowledges ([0038]) that multiple objects including persons may be detected. By specifying that the intended target is a man wearing red, the system is able to more accurately pinpoint the intended target, particularly among a crowd of other people.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asakura and Miura in view of Rowell.

Regarding claim 12, Asakura and Miura teach the aforementioned limitations of claim 2. Asakura further teaches:
the detection unit detects: a human or an article representing a human as a specific target object;
Asakura teaches ([0115]): "In addition to the nearby vehicles the environment recognition section 142 may also recognize the position of a guard rail, a utility pole, a parked vehicle, a pedestrian, a dropped object, a railway crossing, traffic signals..."
However, neither Asakura nor Miura outright teach detecting a feature target object attached to a human or an article representing a human. Rowell teaches vehicles and methods for determining objects of driver focus, comprising:
and a feature target object attached to the human or the article representing the human.
Rowell teaches ([0038]): "Words spoken by the driver that match attributes of the detected objects are used to determine one or more objects of focus (block 210). Attributes of objects are not limited by this disclosure. Attributes may include, but are not limited to, object classification (e.g., vehicle, person, sign, building, bicycle, motorcycle, etc.) and other descriptors of objects (e.g., color, size, shape, sex, clothing, and the like). Thus, when a driver says, “Look at that guy in the red suit!”, the electronic control unit 102 may compare the words “guy” and “red” against the detected objects, and select the person wearing red as the object of focus."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asakura and Miura to incorporate the teachings of Rowell to provide detecting a feature target object attached to a human or an article representing a human. Asakura, Miura, and Rowell are each directed towards similar pursuits in the field of vehicle control. As such, one of ordinary skill in the art would find it beneficial to incorporate the teachings of Paris as doing so advantageously serves to more accurately select a human as a target object based on objects held by the human. Rowell acknowledges ([0038]) that multiple objects including persons may be detected. By .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asakura in view of Johnson (US 2018/0047285 A1).

Regarding claim 13, Asakura teaches the aforementioned limitations of claim 1. However, Asakura does not outright teach configuring a control state change unit to provide less driving support contents when the support status of the subject vehicle is shifted from the second support status to the first support status and when a position in which the specific target object is detected is in a lane same as that in which the subject vehicle is traveling, compared to those provided when a position in which the specific target object is detected is not in a lane same as that in which the subject vehicle is traveling. Johnson teaches using information obtained from a fleet of vehicles for informational display and control of an autonomous vehicle, comprising:
in a case where the support status of the subject vehicle is shifted from the second support status to the first support status, when a position in which the specific target object is detected is in a lane same as that in which the subject vehicle M is traveling, the control state change unit is configured to provide less driving support contents, 
Johnson teaches ([0016]): "FIG. 1 is a diagram 100 of an embodiment of a vehicle 120 avoiding an obstacle 130. In embodiment, vehicle 120 may be traveling on road 110. Vehicle 120 may be operating in an autonomous mode… As vehicle 120 approaches obstacle 130, a driver of the vehicle 120 may cause vehicle 120 to exit autonomous mode and enter a manual control mode in order to avoid the obstacle 130. In another embodiment, vehicle 120 may determine that it can no longer operate safely in an autonomous mode and notify the driver that it will be entering manual control. In either case, the vehicle 120 exits autonomous mode. Obstacle 130 may be anything in the road 110, e.g., a pothole or debris. Obstacle 130 may also include deficiencies in the road, e.g., missing lane markers, lane markers out of place, etc." FIG. 1, included below, demonstrates that the obstacle 130 may be a specific target object located in the same lane as that in which the subject vehicle is currently traveling.

    PNG
    media_image3.png
    512
    977
    media_image3.png
    Greyscale

compared to those provided when a position in which the specific target object is detected is not in a lane same as that in which the subject vehicle M is traveling.
Johnson teaches ([0016]): “As vehicle 120 approaches obstacle 130, a driver of the vehicle 120 may cause vehicle 120 to exit autonomous mode and enter a manual control mode in order to avoid the obstacle 130. In another embodiment, vehicle 120 may determine that it can no longer operate safely in an autonomous mode and notify the driver that it will be entering manual control. In either case, the vehicle 120 exits autonomous mode. Obstacle 130 may be anything in the road 110, e.g., a pothole or debris. Obstacle 130 may also include deficiencies in the road, e.g., missing lane markers, lane markers out of place, etc." Thus, in a scenario where an obstacle is not detected, a 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asakura to incorporate the teachings of Johnson to provide configuring a control state change unit to provide less driving support contents when the support status of the subject vehicle is shifted from the second support status to the first support status and when a position in which the specific target object is detected is in a lane same as that in which the subject vehicle is traveling, compared to those provided when a position in which the specific target object is detected is not in a lane same as that in which the subject vehicle is traveling. Asakura and Johnson are each directed towards similar pursuits in the field of vehicle control. As such, one of ordinary skill in the art would find it beneficial to incorporate the teachings of Johnson as doing so advantageously serves to force manual control when it is determined that autonomous operation is no longer safe, such as a scenario when the vehicle is approaching a hazard in the same lane as the vehicle, as recognized by Johnson ([0016]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asakura and Miura in view of Johnson.

Regarding claim 14, Asakura and Miura teach the aforementioned limitations of claim 2. However, neither Asakura nor Miura outright teach configuring a control state change unit to provide less driving support contents when the support status of the subject vehicle is shifted from the second support status to the first support status and when a position in which the specific target object is detected is in a lane same as that in which the subject vehicle is traveling, compared to those provided when a position in which the specific target object is detected is not in a lane same as that in which the subject vehicle is traveling. Johnson teaches using information obtained from a fleet of vehicles for informational display and control of an autonomous vehicle, comprising:
in a case where the support status of the subject vehicle is shifted from the second support status to the first support status, when a position in which the specific target object is detected is in a lane same as that in which the subject vehicle M is traveling, the control state change unit is configured to provide less driving support contents, 
Johnson teaches ([0016]): "FIG. 1 is a diagram 100 of an embodiment of a vehicle 120 avoiding an obstacle 130. In embodiment, vehicle 120 may be traveling on road 110. Vehicle 120 may be operating in an autonomous mode… As vehicle 120 approaches obstacle 130, a driver of the vehicle 120 may cause vehicle 120 to exit autonomous mode and enter a manual control mode in order to avoid the obstacle 130. In another embodiment, vehicle 120 may determine that it can no longer operate safely in an autonomous mode and notify the driver that it will be entering manual control. In either case, the vehicle 120 exits autonomous mode. Obstacle 130 may be anything in the road 110, e.g., a pothole or debris. Obstacle 130 may also include deficiencies in the road, e.g., missing lane markers, lane markers out of place, etc." FIG. 1, included above, demonstrates that the obstacle 130 may be a specific target object located in the same lane as that in which the subject vehicle is currently traveling.
compared to those provided when a position in which the specific target object is detected is not in a lane same as that in which the subject vehicle M is traveling.
Johnson teaches ([0016]): “As vehicle 120 approaches obstacle 130, a driver of the vehicle 120 may cause vehicle 120 to exit autonomous mode and enter a manual control mode in order to avoid the obstacle 130. In another embodiment, vehicle 120 may determine that it can no longer operate safely in an autonomous mode and notify the driver that it will be entering manual control. In either case, the vehicle 120 exits autonomous mode. Obstacle 130 may be anything in the road 110, e.g., a pothole or debris. Obstacle 130 may also include deficiencies in the road, e.g., missing lane markers, lane markers out of place, etc." Thus, in a scenario where an obstacle is not detected, a determination that the vehicle can no longer operate safely will not be made and the vehicle will continue in autonomous mode. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asakura and Miura to incorporate the teachings of Johnson to provide configuring a control state change unit to provide less driving support contents when the support status of the subject vehicle is shifted from the second support status to the first support status and when a position in which the specific target object is detected is in a lane same as that in which the subject vehicle M is traveling, compared to those provided when a position in which the specific target object is detected is not in a lane same as that in which the subject vehicle M is traveling. Asakura, Miura, and Johnson are each directed towards similar pursuits in the field of vehicle control. As such, one of ordinary skill in the art would find it beneficial to incorporate the teachings of Johnson as doing so advantageously serves to force manual control when it is determined that autonomous operation is no longer safe, such as a scenario when the vehicle is approaching a hazard in the same lane as the vehicle, as recognized by Johnson ([0016]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asakura in view of Park (US 2016/0179092 A1).

Regarding claim 15, Asakura teaches the aforementioned limitations of claim 1. Asakura further teaches:
in a case where: the support status of the subject vehicle has been shifted from the second support status to the first support status; and the subject vehicle is presently traveling at the first support status,
Asakura teaches ([0134]): "In the example of FIG. 12, "normal mode (first mode) and "relax mode (second mode)" are included as driving modes. The normal mode includes the manual driving mode in which the vehicle occupant performs driving operations on the vehicle and the automated driving modes in which the vehicle occupant needs to monitor the surroundings (for example, Mode B and Mode C). The relax mode includes automated driving modes in which the need for the vehicle occupant to monitor the surroundings is low (Mode A) compared to the automated driving modes in the normal modes."  FIG. 23, included above, depicts a scenario in which the host vehicle begins in a state of higher automation (i.e., 'YES' at S400) and the surroundings are determined to be one of congestions (i.e., other vehicles are present in the surrounding environment). At S414, it can be determined that a transition to a driving mode in which monitoring surroundings is necessary was performed (i.e., 'YES' at S414).
when the shift from the second support status to the first support status has been made in response to a detection of specific target object, then the driving control part makes the subject vehicle provided with less support contents,
FIG. 23, included above, depicts a scenario in which the host vehicle begins in a state of higher automation (i.e., 'YES' at S400) and the surroundings are determined to be one of congestions (i.e., other vehicles are present in the surrounding environment). At S414, it can be determined that a transition to a driving mode in which monitoring surroundings is necessary was performed (i.e., 'YES' at S414).
However, Asakura does not outright teach providing a greater amount of driving control support contents when the shift has been made without detection of a specific target object. Park teaches an apparatus for switching driving modes of a vehicle, comprising:
compared to those provided when the shift has been made without detection of a specific target object.
Park teaches ([0085]): “In the apparatus for switching between the vehicle driving modes and the method of switching between the vehicle driving modes according to the embodiments of the present invention, when object(s) recognized by the advanced driving system (ADAS) is in the direction of the driver’s gaze as detected by the driver state monitoring (DSM) system, the automatic driving mode is switched to the manual driving mode, thereby enabling the driver to safely switch to driving in the manual mode.” Thus, additional support contents are provided when an object is not recognized, as the driver’s gaze determination is not performed and the vehicle is not transitioned to driving in the manual mode, remaining in autonomous driving mode.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asakura to incorporate the teachings of Park to provide a greater amount of driving control support contents when the shift has been made without detection of a specific target object. Asakura and Park are each directed towards similar pursuits in the field of vehicle control. As such, one of ordinary skill in the art would find it beneficial to incorporate the teachings of Park as doing so advantageously allows for the vehicle to switch to manual driving mode when an object is detected, while preserving automatic driving functions when an object is not detected, as recognized by Park ([0081]-[0082] and [0085]). Ultimately, this serves to improve the safety of the vehicle and its drivers by using manual driving in the presence of a specific target object.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asakura and Miura in view of Park.


in a case where: the support status of the subject vehicle has been shifted from the second support status to the first support status; and the subject vehicle is presently traveling at the first support status,
Asakura teaches ([0134]): "In the example of FIG. 12, "normal mode (first mode) and "relax mode (second mode)" are included as driving modes. The normal mode includes the manual driving mode in which the vehicle occupant performs driving operations on the vehicle and the automated driving modes in which the vehicle occupant needs to monitor the surroundings (for example, Mode B and Mode C). The relax mode includes automated driving modes in which the need for the vehicle occupant to monitor the surroundings is low (Mode A) compared to the automated driving modes in the normal modes."  FIG. 23, included above, depicts a scenario in which the host vehicle begins in a state of higher automation (i.e., 'YES' at S400) and the surroundings are determined to be one of congestions (i.e., other vehicles are present in the surrounding environment). At S414, it can be determined that a transition to a driving mode in which monitoring surroundings is necessary was performed (i.e., 'YES' at S414).
when the shift from the second support status to the first support status has been made in response to a detection of specific target object, then the driving control part makes the subject vehicle provided with less support contents,
FIG. 23, included above, depicts a scenario in which the host vehicle begins in a state of higher automation (i.e., 'YES' at S400) and the surroundings are determined to be one of congestions (i.e., other vehicles are present in the surrounding environment). At S414, it can be determined that a transition to a driving mode in which monitoring surroundings is necessary was performed (i.e., 'YES' at S414).
However, neither Asakura nor Miura outright teach providing a greater amount of driving control support contents when the shift has been made without detection of a specific target object. Park teaches an apparatus for switching driving modes of a vehicle, comprising:
compared to those provided when the shift has been made without detection of a specific target object.
Park teaches ([0085]): “In the apparatus for switching between the vehicle driving modes and the method of switching between the vehicle driving modes according to the embodiments of the present invention, when object(s) recognized by the advanced driving system (ADAS) is in the direction of the driver’s gaze as detected by the driver state monitoring (DSM) system, the automatic driving mode is switched to the manual driving mode, thereby enabling the driver to safely switch to driving in the manual mode.” Thus, additional support contents are provided when an object is not recognized, as the driver’s gaze determination is not performed and the vehicle is not transitioned to driving in the manual mode, remaining in autonomous driving mode.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Asakura and Miura to incorporate the teachings of Park to provide a greater amount of driving control support contents when the shift has been made without detection of a specific target object. Asakura, Miura, and Park are each directed towards similar pursuits in the field of vehicle control. As such, one of ordinary skill in the art would find it beneficial to incorporate the teachings of Park as doing so advantageously allows for the vehicle to switch to manual driving mode when an object is detected, while preserving automatic driving functions when an object is not detected, as recognized by Park ([0081]-[0082] and [0085]). Ultimately, this serves to improve the safety of the vehicle and its drivers by using manual driving in the presence of a specific target object.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kanayama (US 6,314,341 B1) teaches a method of recording trajectory data and sensor data for a manually-driven vehicle in which a sensor system mounted on the vehicle actively detects an object held by a human operator, but is silent regarding objects held by humans outside the vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662                 

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662